19-11632-mg         Doc 260       Filed 08/22/19 Entered 08/22/19 16:57:16                     Main Document
                                                Pg 1 of 10


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 In re                                                 :    Chapter 11
                                                       :
                                               1
 Aegerion Pharmaceuticals, Inc., et al.,               :    Case No. 19-11632 (MG)
                                                       :
                            Debtors.                   :    (Jointly Administered)
 ------------------------------------------------------x

          DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC
         REGARDING SOLICITATION OF VOTES AND TABULATION OF
     BALLOTS CAST ON DEBTORS’ FIRST AMENDED JOINT CHAPTER 11 PLAN

 I, James Daloia, declare, under the penalty of perjury:

         1.        I am a Director of Solicitation and Public Securities at Prime Clerk LLC (“Prime

 Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New

 York 10165. I am over the age of eighteen years and not a party to the above-captioned action.

 Unless otherwise noted, I have personal knowledge of the facts set forth herein.

         2.       I submit this Declaration with respect to the solicitation of votes and the

 tabulation of ballots cast on the Debtors’ First Amended Joint Chapter 11 Plan, dated July 9,

 2019 [Docket No. 180] (as may be amended, supplemented, or modified from time to time, the

 Plan”).2 Except as otherwise noted, all facts set forth herein are based on my personal

 knowledge, knowledge that I acquired from individuals under my supervision, and my review of

 relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk. If I

 were called to testify, I could and would testify competently as to the facts set forth herein.

         3.       This Court authorized Prime Clerk’s retention as (a) the claims and noticing agent



 1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
     number are Aegerion Pharmaceuticals, Inc. (0116), and Aegerion Pharmaceuticals Holdings, Inc. (1331). The
     Debtors’ executive headquarters are located at 245 First Street, Riverview II, 18th Floor, Cambridge, MA 02142.

 2
     Capitalized terms used by not otherwise defined herein have the meanings given to them in the Plan or Disclosure
     Statement Order (as defined herein).
19-11632-mg       Doc 260     Filed 08/22/19 Entered 08/22/19 16:57:16            Main Document
                                            Pg 2 of 10


 to the above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 pursuant to the Order Authorizing Retention and Appointment of Prime Clerk LLC as

 Claims and Noticing Agent Under 28 U.S.C. § 156(c), 11 U.S.C. § 105(a), and Local

 Rule 5075-1, dated May 24, 2019 [Docket No. 41]; and (b) administrative advisor

 pursuant to the Order Authorizing Employment and Retention of Prime Clerk LLC as

 Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No. 141] (the

 “Retention Orders”). The Retention Orders authorize Prime Clerk to assist the Debtors

 with, among other things, the service of solicitation materials and tabulation of votes cast

 to accept or reject the Plan. Prime Clerk and its employees have considerable experience

 in soliciting and tabulating votes to accept or reject chapter 11 plans.

         Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order: (I) Approving Disclosure Statement; (II)

 Establishing Date of Confirmation Hearing; (III) Establishing Procedures for

 Solicitation and Tabulation of Votes to Accept or Reject Plan, Including (A) Approving

 Form and Manner of Solicitation Packages, (B) Approving Form and Manner of Notice

 of Confirmation Hearing, (C) Establishing Record Date and Approving Procedures for

 Distribution of Solicitation Packages, (D) Approving Forms of Ballots, (E) Establishing

 Deadline for Receipt of Ballots, and (F) Approving Procedures for Vote Tabulations;

 (IV) Establishing Deadline and Procedures for Filing Objections to Confirmation of

 Plan; (V) Approving Rights Offering Procedures; and (VI) Granting Related Relief, dated

 July 11, 2019 [Docket No.191] (the “Disclosure Statement Order”), the Court

 established procedures to solicit votes from and tabulate ballots submitted by holders

 entitled to vote on the Plan (the “Solicitation Procedures”). Prime Clerk adhered to the

 Solicitation Procedures outlined in the Disclosure Statement Order and the ballots, which


                                                   2
19-11632-mg       Doc 260     Filed 08/22/19 Entered 08/22/19 16:57:16              Main Document
                                            Pg 3 of 10


 were distributed to parties entitled to vote on the Plan. I supervised the solicitation and

 tabulation performed by Prime Clerk’s employees.

        5.      The Solicitation Procedures established July 11, 2019 as the record date (the

 “Voting Record Date”) for determining which creditors were entitled to vote on the Plan.

 Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting Record Date

 in the following classes were entitled to vote to accept or reject the Plan (collectively, the

 “Voting Classes”):

               Plan Class                          Class Description
                 Class 3                          Bridge Loan Claims
                 Class 4                 Novelion Intercompany Loan Claims
                Class 6B                   Other General Unsecured Claims

 No other classes were entitled to vote on the Plan.

        6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

 the Debtors’ advisors to identify the holders entitled to vote in the Voting Classes as of the

 Voting Record Date, and to coordinate the distribution of solicitation materials to these holders.

 In addition, Prime Clerk coordinated the distribution of solicitation materials to holders in the

 applicable Voting Classes in accordance with procedures commonly used to serve solicitation

 materials on holders of public securities. A detailed description of Prime Clerk’s distribution of

 solicitation materials is set forth in Prime Clerk’s Affidavit of Service of Solicitation Materials,

 which was filed with this Court on July 25, 2019 [Docket No. 211].

        7.      In accordance with the Solicitation Procedures, Prime Clerk received, reviewed,

 determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

 submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into

 Prime Clerk’s voting database and processed in accordance with the Solicitation Procedures. To



                                                   3
19-11632-mg      Doc 260      Filed 08/22/19 Entered 08/22/19 16:57:16             Main Document
                                            Pg 4 of 10


 be included in the tabulation results as valid, a ballot must have been (a) properly

 completed pursuant to the Solicitation Procedures, (b) executed by the relevant holder

 entitled to vote on the Plan (or such holder's authorized representative), (c) returned to

 Prime Clerk via an approved method of delivery set forth in the Solicitation Procedures

 and (d) received by Prime Clerk by 4:00 p.m. (prevailing Eastern Time) on August 15,

 2019 (the "Voting Deadline").

        8.      All valid ballots cast by holders entitled to vote in the Voting Classes and

 received by Prime Clerk on or before the Voting Deadline were tabulated pursuant to the

 Solicitation Procedures.

        9.      The final tabulation of votes cast by timely and properly completed ballots

 received by Prime Clerk is attached hereto as Exhibit A.

         10.    Reports of all ballots excluded from the final tabulation prepared by Prime Clerk,

 and the reasons for exclusion of such ballots, are attached hereto as Exhibit Bl and Exhibit B2.

        To the best of my knowledge, information and belief, I declare under penalty of perjury

 that the foregoing information concerning the distribution, submission and tabulation of ballots

 in connection with the Plan is true and correct.



 Dated: August 22, 2019
                                               Janies Daloia
                                               Di.tector, Solicitation and Public Securities
                                               Prime Clerk LLC




                                                    4
19-11632-mg   Doc 260   Filed 08/22/19 Entered 08/22/19 16:57:16   Main Document
                                      Pg 5 of 10


                                    Exhibit A
                             19-11632-mg                 Doc 260             Filed 08/22/19 Entered 08/22/19 16:57:16                                             Main Document
                                                                                           Pg 6 of 10

                                                                                       Aegerion Pharmaceuticals, Inc., et al.
                                                                                          Exhibit A ‐ Tabulation Summary

                                                                                                  Number Accepting           Number Rejecting          Amount Accepting          Amount Rejecting
Class                                   Class Description                                                                                                                                           Class Voting Result
                                                                                                        %                          %                          %                         %
                                                                                                         5                          0                   $74,456,659.61                $0.00
 3                  Bridge Loan Claims against Aegerion Pharmaceuticals, Inc.                                                                                                                            ACCEPTS
                                                                                                     100.00%                     0.00%                     100.00%                    0.00%
                                                                                                         5                          0                   $74,456,659.61                $0.00
 3              Bridge Loan Claims against Aegerion Pharmaceuticals Holdings, Inc.                                                                                                                       ACCEPTS
                                                                                                     100.00%                     0.00%                     100.00%                    0.00%
                                                                                                         2                          0                   $36,340,174.25                $0.00
 4          Novelion Intercompany Loan Claims against Aegerion Pharmaceuticals, Inc.                                                                                                                     ACCEPTS
                                                                                                     100.00%                     0.00%                     100.00%                    0.00%
                                                                                                         1                          0                   $36,340,173.25                $0.00
 4      Novelion Intercompany Loan Claims against Aegerion Pharmaceuticals Holdings, Inc.                                                                                                                ACCEPTS
                                                                                                     100.00%                     0.00%                     100.00%                    0.00%
                                                                                                        24                          3                   $293,846,035.69           $3,668,825.25
 6B           Other General Unsecured Claims against Aegerion Pharmaceuticals, Inc.                                                                                                                      ACCEPTS
                                                                                                      88.89%                     11.11%                     98.77%                    1.23%
 6B      Other General Unsecured Claims against Aegerion Pharmaceuticals Holdings, Inc.                              No ballot submitted by a holder entitled to vote in this class                        N/A




                                                                                                       Page 1 of 1
19-11632-mg   Doc 260   Filed 08/22/19 Entered 08/22/19 16:57:16   Main Document
                                      Pg 7 of 10


                                    Exhibit B1
                                 19-11632-mg        Doc 260    Filed 08/22/19 Entered 08/22/19 16:57:16                             Main Document
                                                                             Pg 8 of 10

                                                                          Aegerion Pharmaceuticals, Inc., et al.,
                                                                 Exhibit B1 ‐ Report of Ballots Excluded from Tabulation


Plan Class                 Plan Class Description                     Creditor Name                         Voting Amount Accept / Reject                 Reason(s) for Exclusion
    3        BRIDGE LOAN CLAIMS                         ATHYRIUM OPPORTUNITIES II ACQUISITION LP             $14,519,706.35  ACCEPT       SUPERSEDED BY LATER RECEIVED VALID BALLOT
    3        BRIDGE LOAN CLAIMS                         ATHYRIUM OPPORTUNITIES II ACQUISITION LP             $14,519,706.35  NO VOTE      HOLDER DID NOT VOTE TO ACCEPT OR REJECT THE PLAN




                                                                                       Page 1 of 1
19-11632-mg   Doc 260   Filed 08/22/19 Entered 08/22/19 16:57:16   Main Document
                                      Pg 9 of 10


                                    Exhibit B2
                               19-11632-mg      Doc 260        Filed 08/22/19 Entered 08/22/19 16:57:16                             Main Document
                                                                            Pg 10 of 10

                                                                      Aegerion Pharmaceuticals, Inc., et al.
                                                        Exhibit B2 ‐ Report of Public Security Ballots Excluded from Tabulation

Plan Class          Plan Class Description    DTC Participant Name        DTC Participant #          Principal Amount         Accept/Reject            Reason(s) for Exclusion
    6B       Other General Unsecured Claims          CGMI                       505                        $25,000,000.00        ACCEPT       SUPERSEDED BY LATER RECEIVED VALID BALLOT




                                                                                       Page 1 of 1
